Citation Nr: 1804162	
Decision Date: 01/22/18    Archive Date: 01/31/18

DOCKET NO.  12-14 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to service connected disabilities.

2.  Whether the rating reduction of the evaluation of disc protrusions at L4-L5 and L5-S1 with mass effect on the right S1 nerve root from 40 percent to 10 percent, effective July 1, 2014, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to July 2001, and from March 2003 to July 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and April 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In April 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge with respect to the issue of entitlement to service connection for an acquired psychiatric disorder.  A transcript of that hearing is of record.

In August 2016, the Veteran was scheduled for a hearing in regard to the second issue listed above, however he did not attend the hearing or request that the hearing be rescheduled.  His hearing request as to the issue of the reduction of the lumbar spine evaluation is considered withdraw.  38 C.F.R. § 20.704(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2015, the Board remanded the Veteran's claims and instructed the RO to schedule the Veteran for an additional VA examination to properly assess nature and etiology of his claimed acquired psychiatric disorder.
The Board also directed VA to obtain VA treatment records and schedule the Veteran for a hearing in regard to the second issue listed on the title page.  

Unfortunately, as correctly noted by the Veteran's representative in a May 2017 informal hearing presentation, the RO has yet to readjudiate the issues on appeal or provide the Veteran with a rating decision or a supplemental statement of the case (SSOC) regarding those issues.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Further, the Board notes that the April 2015 remand directed VA to obtain the Veteran's outstanding VA treatment records.  The Board notes that the most recent VA treatment record are from July 2015.  VA treatment records from July 2015 to the present are constructively of record, and must be secured to allow for a fully informed appellate review.   Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from July 2015 to the present.

2.  The RO must readjudicate the following issues on appeal: 

(1) Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression, to include as secondary to service connected disabilities and 

(2) Whether the rating reduction of the evaluation of disc protrusions at L4-L5 and L5-S1 with mass effect on the right S1 nerve root from 40 percent to 10 percent, effective July 1, 2014, was proper.  
If any benefit remains denied, the RO must provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before the case is returned to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




